599 So.2d 48 (1992)
Angilen J. WOODARD
v.
STATE DEPARTMENT OF INDUSTRIAL RELATIONS and United States Postal Service.
2910137.
Court of Civil Appeals of Alabama.
April 3, 1992.
Rehearing Denied May 8, 1992.
Angilen J. Woodard, pro se.
George Cocoris, Gen. Counsel, and Frank D. Marsh, Asst. Gen. Counsel, State of Ala. Dept. of Indus. Relations, for appellees.
L. CHARLES WRIGHT, Retired Appellate Judge.
Angilen Woodard was discharged by her employer, the United States Postal Service, *49 for violating a last chance agreement. On January 28, 1991 she filed a claim for unemployment compensation. Her claim was initially denied by a claims examiner. Woodard appealed the denial. A hearing was held before an appeals referee which resulted in an affirmation of the denial. Woodard appealed that decision to the Board of Appeals. The Board disallowed the appeal. Woodard appealed the disallowal to the Circuit Court of Jefferson County.
Following oral proceedings, the trial court entered an order favoring the State Department of Industrial Relations and the United States Postal Service. Woodard appeals, pro se, from that decision.
Woodard asserts that the trial court erred in affirming the denial of her unemployment compensation benefits and erred in not granting her a default judgment based on the appellees' failure to comply with her discovery requests.
The record on appeal consists only of the clerk's record. No transcript of the evidence is included.
Where the trial court considers oral testimony in reaching its decision and the testimony is not present in the record, it is conclusively presumed that the testimony is sufficient to support affirmance. Smith v. Smith, 565 So.2d 72 (Ala.1990). Since no record is presented for our review, this court has no alternative but to affirm the trial court's judgment. Argo v. Carter, 376 So.2d 746 (Ala.Civ.App.1979).
The judgment of the trial court is affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.